Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a source file parser for generating a parse tree…”, “a code mutator for outputting the source code …” in claim 10, “a report generator for outputting a translation report” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi (US 20090313613) in view of Bird (US 8387029), further in view of Radigan (US 6738967 B1) and Naik (US 20100083221 A1).

Regarding Claim 1, Ben-Artzi (US 20090313613) teaches
A computer-implemented method to automatically translate a source code in a source language executable in a source computing system to a target language executable in a target computing system, the method comprising: 
parsing the source code according to grammar of the source language (paragraph 0008, The list of tokens is parsed to generate an abstract syntax tree based on a set of grammar rules, wherein the abstract syntax tree comprises one or more data nodes)
to generate a parse tree of the source code in the source language, the parse tree having at least one node and at least one leaf (Paragraph 0007, The invention provides a method for automatic translation of a computer program language code. The method comprises tokenizing one or more characters of a source programming language code to generate a list of tokens. The list of tokens is parsed to generate an abstract syntax tree, wherein the abstract syntax tree comprises one or more data nodes), 
the mutation script directing that the following steps be performed:
formatting at least one text output according to the target language, the at least one text output containing (1) a text pattern specified within the at least one mutation rule (Paragraph 0007, the one or more data nodes of the abstract syntax tree are processed to generate a document object model, wherein the document object model comprises one or more portable data nodes. Subsequently, the one or more portable data nodes in the document object model are analyzed to generate one or more characters of a target programming language code),
and (2) the at least one token of the stream expression (Paragraph 0024, Tokenizer 106 transforms streams of characters from the source programming language code into a list of tokens; Paragraph 0034, input stream 402 comprises the regular expression as input characters `S`,`u`,`m`,`=`,2,`+`,3, and `;`. Input stream 402 is scanned one input character at a time by tokenizer 106. The scanned input stream 402 is processed on the basis of regular expression rules 404. As a result, a list of tokens 406 is generated. Therefore, every time a rule in regular expression rules 404 is completed a new token is added to the output list)
and outputting the source code in the target language using the at least one text output (Paragraph 0043, Output code 702 is generated based on the features of the target programming language).

Ben-Artzi did not specifically teach

applying at least one mutation script to the parse tree during traversal of the parse tree,
the mutation script comprising at least one mutation rule associating the source language with the target language,
the mutation script directing that the following steps be performed: generating a stream expression, the stream expression comprising at least one token corresponding to values associated with at least one of the at least one node and at least one leaf.

However, Bird (US 8387029) teaches
traversing the parse tree without modifying the parse tree (Claim 1, receiving a portion of a software program in an original linguistic form in a high level language, wherein the portion of the software program includes a nonlinear program element having a body; tokenizing the portion of the software program to generate an input stream of tokens representing the portion of the software program; and while retaining the original linguistic form, using a set of one or more production rules to control a parser to directly execute the nonlinear program element)
applying at least one mutation script to the parse tree during traversal of the parse tree (Claim 1, a parser that has multiple parse states, wherein, when the instructions are executed by a computer, the instructions cause the computer to perform a process comprising: receiving a portion of a software program in an original linguistic form in a high level language, wherein the portion of the software program includes a nonlinear program element having a body; tokenizing the portion of the software program to generate an input stream of tokens representing the portion of the software program; and while retaining the original linguistic form, using a set of one or more production rules to control a parser to directly execute the nonlinear program element by manipulating a parse state and the input stream of tokens), 
the mutation script directing that the following steps be performed: generating a stream expression, the stream expression comprising at least one token corresponding to values associated with at least one of the at least one node and at least one leaf (Claim 1, wherein the one or more production rules enable the parser to perform type conversion and the one or more production rules enable the parser to insert an expression into the input stream of tokens to skip tokens in the input stream of tokens during execution of the nonlinear program element, and wherein directly executing comprises executing tokens until the dynamic end of the nonlinear program element is reached).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bird’s teaching to Ben-Artzi’s in order to parse and execute input software program written in original linguistic form by manipulating a parse state and input stream of a token representing the structure, while retaining the original linguistic form (Bird [Summary]).

Ben-Artzi and Bird did not specifically teach
traversing the parse tree along the at least one node and at least one leaf


However, Radigan (US 6738967 B1) teaches
traversing the parse tree along the at least one node and at least one leaf (Col 9: 45-59, Converter 221 translates the short section of source code indicated generally at 300 in FIG. 3 into a parse tree having interior nodes corresponding to operations such as additions at line 301, and exterior or leaf nodes corresponding to variables such as the variables `a`, `b`, and `c` of that line).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi and Bird’s teaching to Radigan in order to convert a textual source program into an intermediate program with generic abstraction machine instruction by provides information in edges of the graph, concerning complex relationships between operands and operators (Radigan [Summary]).

Ben-Artzi, Bird and Radigan teaches
the mutation script comprising at least one mutation rule associating the source language with the target language.

However, Naik (US 20100083221 A1) teaches
For the conversion of extracted pattern instances (26) a conversion rules specification (30) is prepared with the mapping of legacy language (11) and object-oriented language (28) and specified into the workbench (12) to create the converter tool (31)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird and Radigan’s teaching to Naik’s in order to improve quality of re-architected output, and efficiently transforms the instances by re-architecting legacy system and utilizing an object-oriented language such as Java (Naik [Summary]).

Regarding Claim 4, Ben-Artzi, Bird, Radigan and Naik teach
The computer-implemented method of claim 1.

Ben-Artzi did not teach
wherein the mutation script specifies the at least one mutation rule is applicable to a specified node within the parse tree.

However, Bird (US 8387029) teaches
wherein the mutation script specifies the at least one mutation rule is applicable to a specified node within the parse tree (Bird [Claim 40, a grammar including one or more production rules defining language patterns that enable a parser to match high level language patterns in the input stream of tokens to specific production rules, and then perform dynamic software execution, and wherein at least one production rule enables a parser to perform data type conversion, and wherein at least one production rule inserts an expression into a token stream to skip tokens during execution of a nonlinear program element of the software portion]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bird’s teaching to Ben-Artzi’s in order to parse and execute input software program written in original linguistic form by manipulating a parse state and input stream of a token representing the structure, while retaining the original linguistic form (Bird [Summary]).

Regarding Claim 7, Ben-Artzi, Bird, Radigan and Naik teach
The computer-implemented method of claim 4, the mutation script is associated with a pair of target language and source language (Ben-Artzi [Paragraph 0008, The computer implemented method comprises tokenizing one or more characters of a source programming language code to generate a list of tokens based on a set of expression rules. The list of tokens is parsed to generate an abstract syntax tree based on a set of grammar rules, wherein the abstract syntax tree comprises one or more data nodes]).

Regarding Claim 10, Ben-Artzi (US 20090313613) teaches
The list of tokens is parsed to generate an abstract syntax tree based on a set of grammar rules, wherein the abstract syntax tree comprises one or more data nodes)
to generate a parse tree of the source code in the source language, the parse tree having at least one node and at least one leaf (Paragraph 0007, The invention provides a method for automatic translation of a computer program language code. The method comprises tokenizing one or more characters of a source programming language code to generate a list of tokens. The list of tokens is parsed to generate an abstract syntax tree, wherein the abstract syntax tree comprises one or more data nodes),
the mutation script directing that the following steps be performed:
formatting at least one text output according to the target language, the at least one text output containing (1) a text pattern specified within the at least one mutation rule (Paragraph 0007, the one or more data nodes of the abstract syntax tree are processed to generate a document object model, wherein the document object model comprises one or more portable data nodes. Subsequently, the one or more portable data nodes in the document object model are analyzed to generate one or more characters of a target programming language code),
and (2) the at least one token of the stream expression (Paragraph 0024, Tokenizer 106 transforms streams of characters from the source programming language code into a list of tokens; Paragraph 0034, input stream 402 comprises the regular expression as input characters `S`,`u`,`m`,`=`,2,`+`,3, and `;`. Input stream 402 is scanned one input character at a time by tokenizer 106. The scanned input stream 402 is processed on the basis of regular expression rules 404. As a result, a list of tokens 406 is generated. Therefore, every time a rule in regular expression rules 404 is completed a new token is added to the output list)
wherein the source code in the target language is outputted using the at least one text output (Paragraph 0043, Output code 702 is generated based on the features of the target programming language).

Ben-Artzi did not specifically teach
and a code mutator for outputting the source code in the target language by traversing the parse tree along the at least one node and at least one leaf without modifying the parse tree and applying at least one mutation script to the parse tree during traversal of the parse tree,
the mutation script comprising at least one mutation rule associating the source language with the target language,
the mutation script directing that the following steps be performed: generating a stream expression, the stream expression comprising at least one token corresponding to values associated with at least one of the at least one node and at least one leaf.


However, Bird (US 8387029) teaches
 receiving a portion of a software program in an original linguistic form in a high level language, wherein the portion of the software program includes a nonlinear program element having a body; tokenizing the portion of the software program to generate an input stream of tokens representing the portion of the software program; and while retaining the original linguistic form, using a set of one or more production rules to control a parser to directly execute the nonlinear program element)
and applying at least one mutation script to the parse tree during traversal of the parse tree (Claim 1, a parser that has multiple parse states, wherein, when the instructions are executed by a computer, the instructions cause the computer to perform a process comprising: receiving a portion of a software program in an original linguistic form in a high level language, wherein the portion of the software program includes a nonlinear program element having a body; tokenizing the portion of the software program to generate an input stream of tokens representing the portion of the software program; and while retaining the original linguistic form, using a set of one or more production rules to control a parser to directly execute the nonlinear program element by manipulating a parse state and the input stream of tokens), 
the mutation script directing that the following steps be performed: generating a stream expression, the stream expression comprising at least one token corresponding to values associated with at least one of the at least one node and at least one leaf (Claim 1, wherein the one or more production rules enable the parser to perform type conversion and the one or more production rules enable the parser to insert an expression into the input stream of tokens to skip tokens in the input stream of tokens during execution of the nonlinear program element, and wherein directly executing comprises executing tokens until the dynamic end of the nonlinear program element is reached).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bird’s teaching to Ben-Artzi’s in order to parse and execute input software program written in original linguistic form by manipulating a parse state and input stream of a token representing the structure, while retaining the original linguistic form (Bird [Summary]).

Ben-Artzi and Bird did not specifically teach
traversing the parse tree along the at least one node and at least one leaf
the mutation script comprising at least one mutation rule associating the source language with the target language.

However, Radigan (US 6738967 B1) teaches
traversing the parse tree along the at least one node and at least one leaf (Col 9: 45-59, Converter 221 translates the short section of source code indicated generally at 300 in FIG. 3 into a parse tree having interior nodes corresponding to operations such as additions at line 301, and exterior or leaf nodes corresponding to variables such as the variables `a`, `b`, and `c` of that line).



Ben-Artzi, Bird and Radigan teaches
the mutation script comprising at least one mutation rule associating the source language with the target language.

However, Naik (US 20100083221 A1) teaches
the mutation script comprising at least one mutation rule associating the source language with the target language (Paragraph 0029, For the conversion of extracted pattern instances (26) a conversion rules specification (30) is prepared with the mapping of legacy language (11) and object-oriented language (28) and specified into the workbench (12) to create the converter tool (31)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird and Radigan’s teaching to Naik’s in order to improve quality of re-architected output, and efficiently transforms the instances by re-architecting legacy system and utilizing an object-oriented language such as Java (Naik [Summary]).

Regarding Claim 13, Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 10.

Ben-Artzi did not teach
wherein the mutation script specifies the at least one mutation rule applicable to a specified node within the parse tree.

However, Bird (US 8387029) teaches
wherein the mutation script specifies the at least one mutation rule applicable to a specified node within the parse tree (Bird [Claim 40, a grammar including one or more production rules defining language patterns that enable a parser to match high level language patterns in the input stream of tokens to specific production rules, and then perform dynamic software execution, and wherein at least one production rule enables a parser to perform data type conversion, and wherein at least one production rule inserts an expression into a token stream to skip tokens during execution of a nonlinear program element of the software portion]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bird’s teaching to Ben-Artzi’s in order to parse and execute input software program written in original linguistic form by 

Regarding Claim 16, Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 13, wherein the mutation script is associated with a pair of target language and source language  (Ben-Artzi [Paragraph 0008, The computer implemented method comprises tokenizing one or more characters of a source programming language code to generate a list of tokens based on a set of expression rules. The list of tokens is parsed to generate an abstract syntax tree based on a set of grammar rules, wherein the abstract syntax tree comprises one or more data nodes]).

Claims 2-3, 9, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi (US 20090313613) in view of Bird (US 8387029), Radigan (US 6738967 B1) and Naik (US 20100083221 A1), further in view of Ben-Artzi (US 20120204160), hereon after Ben-Artzi-2.

Regarding Claim 2, Ben-Artzi, Bird, Radigan and Naik teach
The computer-implemented method of claim 1.

Ben-Artzi, Bird, Radigan and Naik did not teach
further comprising the step of generating a translation report.

However, Ben-Artzi-2 (US 20120204160) teaches 
means for generating at least one report for indicating one or more modifications to the determined part of the source code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Ben-Artzi-2’s in order to manage translation of a source code in a programming language to a target code in another programming language by performing pre-translation analysis of a source code e.g. instruction, to determine multiple parts of the source code that is not supported in a programming language, a report for indicating a set of modifications to the determined parts of the source code is generated and the determined parts of the source code are modified based on the report to generate an intermediate code by replacing the parts with a set of code snippets, where the intermediate code is in another programming language (Ben-Artzi2 [Summary]).

Regarding Claim 3, Ben-Artzi, Bird, Radigan, Naik and Ben-Artzi2 teach
The computer-implemented method of claim 2.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein the translation report comprises at least one instance of a translation discrepancy indicating that a logic statement of the source code in the source language does not have a corresponding mutation.

However, Ben-Artzi2 (US 20120204160) teaches 
wherein the translation report comprises at least one instance of a translation discrepancy indicating that a logic statement of the source code in the source language does not have a corresponding mutation (Paragraph 0022, A generator module 304 may generate a report based on the unsupported parts and other information such as for replacing the unsupported parts; Paragraph 0028, During the pre-translation analysis the source code may be parsed to determine any part, line or code snippet of the source code that is unsupported in the second language).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Ben-Artzi-2’s in order to manage translation of a source code in a programming language to a target code in another programming language by performing pre-translation analysis of a source code e.g. instruction, to determine multiple parts of the source code that is not supported in a programming language, a report for indicating a set of modifications to the determined parts of the source code is generated and the determined parts of the source code are modified based on the report to generate an intermediate code by replacing the parts with a set of code snippets, where the intermediate code is in another programming language (Ben-Artzi2 [Summary]).

Regarding Claim 9, Ben-Artzi, Bird, Radigan and Naik teach


Ben-Artzi, Bird, Radigan and Naik did not teach
wherein the source code in the source language is not executable by the target computing system.

However, Ben-Artzi2 (US 20120204160) teaches 
wherein the source code in the source language is not executable by the target computing system (Paragraph 0008, performing a pre-translation analysis of the source code to determine at least a part of the source code that is not supported in the second programming language).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Ben-Artzi-2’s in order to manage translation of a source code in a programming language to a target code in another programming language by performing pre-translation analysis of a source code e.g. instruction, to determine multiple parts of the source code that is not supported in a programming language, a report for indicating a set of modifications to the determined parts of the source code is generated and the determined parts of the source code are modified based on the report to generate an intermediate code by replacing the parts with a set of code snippets, where the intermediate code is in another programming language (Ben-Artzi2 [Summary]).

Regarding Claim 11, Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 10.

Ben-Artzi, Bird, Radigan and Naik did not teach
further comprising a report generator for outputting a translation report.

However, Ben-Artzi-2 (US 20120204160) teaches 
further comprising a report generator for outputting a translation report (Paragraph 0009, means for generating at least one report for indicating one or more modifications to the determined part of the source code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Ben-Artzi-2’s in order to manage translation of a source code in a programming language to a target code in another programming language by performing pre-translation analysis of a source code e.g. instruction, to determine multiple parts of the source code that is not supported in a programming language, a report for indicating a set of modifications to the determined parts of the source code is generated and the determined parts of the source code are modified based on the report to generate an intermediate code by replacing the parts with a set of code snippets, where the intermediate code is in another programming language (Ben-Artzi2 [Summary]).

Regarding Claim 12, Ben-Artzi, Bird, Radigan, Naik and Ben-Artzi2 teach
The system of claim 11.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein the translation report comprises at least one instance of a translation discrepancy indicating that a logic statement of the source code in the source language does not have a corresponding mutation.

However, Ben-Artzi2 (US 20120204160) teaches 
wherein the translation report comprises at least one instance of a translation discrepancy indicating that a logic statement of the source code in the source language does not have a corresponding mutation (Paragraph 0022, A generator module 304 may generate a report based on the unsupported parts and other information such as for replacing the unsupported parts; Paragraph 0028, During the pre-translation analysis the source code may be parsed to determine any part, line or code snippet of the source code that is unsupported in the second language).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Ben-Artzi-2’s in order to manage translation of a source code in a programming language to a target code in another programming language by performing pre-

Regarding Claim 18, Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 10.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein the source code in the source language is not executable by the target computing system.

However, Ben-Artzi2 (US 20120204160) teaches 
wherein the source code in the source language is not executable by the target computing system (Paragraph 0008, performing a pre-translation analysis of the source code to determine at least a part of the source code that is not supported in the second programming language).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi and Bird’s teaching to .

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi (US 20090313613) in view of Bird (US 8387029), Radigan (US 6738967 B1) and Naik (US 20100083221 A1), further in view of Kasuya (US20060277534).

Regarding Claim 5, Ben-Artzi, Bird, Radigan and Naik teach
The computer-implemented method of claim 4.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein generating the stream expression comprises performing a bubble action at the specified node that bubbles token data upward along the parse tree from descendant nodes to the specified node.

However, Kasuya (US20060277534) teaches 
In such an implementation, the evaluation module 204 creates a bubble (i.e., the NFA state structure) that points to the top data structure. The evaluation module 204 places the bubble in an active queue to be evaluated. The evaluation module 204 then processes one or more bubbles in the active queue).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Kasuya’s in order to effectively evaluate the temporal description within general purpose programming language by translating a temporal description within general purpose programming language into temporal expression having a native expression of general purpose programming language (Kasuya [Summary]).

Regarding Claim 6, Ben-Artzi, Bird, Radigan and Naik teach
The computer-implemented method of claim 4.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein generating the stream expression comprises performing a bubble import action at the specific node that imports token data from at least one ascendant node to the specified node.


wherein generating the stream expression comprises performing a bubble import action at the specific node that imports token data from at least one ascendant node to the specified node (Paragraph 0195, A new bubble for the child is created and placed to the active queue. The bubble itself is placed in the wait queue to wait for the child. In response to receiving the matched( ) call, the child bubble is cleaned up and the parent's matched( ) function is called).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Kasuya’s in order to effectively evaluate the temporal description within general purpose programming language by translating a temporal description within general purpose programming language into temporal expression having a native expression of general purpose programming language (Kasuya [Summary]).

Regarding Claim 14, Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 13.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein generating the stream expression comprises performing a bubble action at the specified node that bubbles token data upward along the parse tree from descendant nodes to the specified node.


wherein generating the stream expression comprises performing a bubble action at the specified node that bubbles token data upward along the parse tree from descendant nodes to the specified node (Paragraph 0051, In such an implementation, the evaluation module 204 creates a bubble (i.e., the NFA state structure) that points to the top data structure. The evaluation module 204 places the bubble in an active queue to be evaluated. The evaluation module 204 then processes one or more bubbles in the active queue).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Kasuya’s in order to effectively evaluate the temporal description within general purpose programming language by translating a temporal description within general purpose programming language into temporal expression having a native expression of general purpose programming language (Kasuya [Summary]).

Regarding Claim 15,  Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 13.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein generating the stream expression comprises performing a bubble import action at the specified node that imports token data from at least one ascendant node to the specified node.

However, Kasuya (US20060277534) teaches 
wherein generating the stream expression comprises performing a bubble import action at the specified node that imports token data from at least one ascendant node to the specified node (Paragraph 0195, A new bubble for the child is created and placed to the active queue. The bubble itself is placed in the wait queue to wait for the child. In response to receiving the matched( ) call, the child bubble is cleaned up and the parent's matched( ) function is called).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Kasuya’s in order to effectively evaluate the temporal description within general purpose programming language by translating a temporal description within general purpose programming language into temporal expression having a native expression of general purpose programming language (Kasuya [Summary]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi (US 20090313613) in view of Bird (US 8387029), Radigan (US 6738967 B1) and Naik (US 20100083221 A1), further in view of Gombert (US 20060271850).

Regarding Claim 8, Ben-Artzi, Bird, Radigan and Naik teach
The computer-implemented method of claim 1.


wherein traversing the parse tree comprises navigating the parse tree in a bottom-first, left-first order.

However, Gombert (US 20060271850) teaches 
wherein traversing the parse tree comprises navigating the parse tree in a bottom-first, left-first order (Paragraph 0043, child elements are parsed and leave a DOM sub-tree on the stack. In effect, this builds up the DOM tree from bottom to top and from left to right).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Gombert’s in order to a parse an XPath string into a data structure by providing an interpreter that has an extensible markup language (XML) parser provided for building a document object model (DOM) tree (Gombert [Summary]).

Regarding Claim 17, Ben-Artzi, Bird, Radigan and Naik teach
The system of claim 10.

Ben-Artzi, Bird, Radigan and Naik did not teach
wherein traversing the parse tree comprises navigating the parse tree in a bottom-first, left-first order.


wherein traversing the parse tree comprises navigating the parse tree in a bottom-first, left-first order (Paragraph 0043, child elements are parsed and leave a DOM sub-tree on the stack. In effect, this builds up the DOM tree from bottom to top and from left to right).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ben-Artzi, Bird, Radigan and Naik’s teaching to Gombert’s in order to a parse an XPath string into a data structure by providing an interpreter that has an extensible markup language (XML) parser provided for building a document object model (DOM) tree (Gombert [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191     

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191